Citation Nr: 0735311	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-17 991A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for low 
back condition.  

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.  

4.  Entitlement to service connection for low back condition, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1979 to 
May 1980, and from November 1990 to May 1991, including 
service in the Southwest Asia Theater in support of Operation 
Desert Shield/Storm from January 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
PTSD, and which denied the veteran's request to reopen her 
claim for service connection for low back condition on the 
grounds of no new and material evidence.  

The Board notes that pursuant to the veteran's request a 
Travel Board hearing was scheduled for August 7, 2007, in 
Montgomery, Alabama; however, the veteran failed to show for 
this hearing.

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for a low back condition 
are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The July 1998 decision denying service connection for 
PTSD was not appealed.  

2.  Medical evidence (including PTSD treatment records), lay 
evidence, and personnel records obtained since July 1998 
constitute new and material evidence. 

3.  The August 1994 rating decision denying service 
connection for low back condition is final.  

4.  Medical evidence (including letters from VA treatment 
providers and x-ray reports) constitutes new and material 
evidence.  

CONCLUSIONS OF LAW

1.  The July 1998 decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104 (2007). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  The August 1994 rating decision denying service 
connection for low back condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2007). 

4.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for low back 
condition has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence - PTSD

In a letter dated in July 1998 the RO denied service 
connection for PTSD because requested information had not 
been received.  A substantive appeal was not filed, and the 
decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In correspondence received by the RO on August 18, 2000, the 
veteran requested that her claim be reopened.  In a rating 
decision issued in October 2001 the RO denied service 
connection for PTSD on the grounds that the evidence "did 
not show a confirmed diagnosis of post-traumatic stress 
disorder which would permit a finding of service 
connection."  The veteran has appealed.  

In cases such as this one, where a claim to reopen is 
received prior to August 29, 2001, new and material evidence 
is defined as "evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001) (emphasis added).  

Evidence compiled since the veteran's August 2000 request to 
reopen her claim includes PTSD treatment records dating from 
March 2005; the report of a PTSD screen done by VA in April 
2005 (which returned an axis I diagnosis of PTSD); stressor 
information; a copy of a newspaper article; a statement from 
an ordained minister; a statement from a fellow soldier; some 
service personnel records; and the report of a September 2006 
compensation and pension (C&P) PTSD examination (which 
returned an axis I diagnosis of PTSD, chronic).  This 
evidence is new since it had not been previously submitted to 
agency decisionmakers.  It also bears directly and 
substantially upon the specific matter under consideration; 
is neither cumulative nor redundant; and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The veteran's claim for service 
connection for PTSD must therefore be reopened.  38 C.F.R. § 
3.156.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran 
given the favorable nature of the Board's decision with 
regard to the reopening issue. 

II.  New and material evidence - low back condition

In a rating decision dated in August 1994 the RO denied 
service connection for low back condition on the grounds that 
this condition "was not shown by service medical records."  
A notice of disagreement was not filed, and the decision 
became final.  38 C.F.R. § 3.104.  Even so, applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and 
material evidence.  See 38 C.F.R. § 3.156.

In correspondence received by the RO on August 18, 2000, the 
veteran requested that her claim be reopened.  That request 
was denied in October 2001 on the grounds of no new and 
material evidence.  The veteran has appealed.  

Since the veteran's request to reopen her claim was filed 
prior to August 29, 2001, the former provisions of 38 C.F.R. 
§ 3.156 apply.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) (emphasis added).  

Evidence in support of the veteran's request to reopen her 
back claim includes numerous letters dating (from February 
2002) from multiple VA treatment providers.  These persons 
advise that the veteran has had "chronic low back pain" 
since her service in the Persian Gulf War.  Other evidence 
includes numerous lumbar spine x-ray reports and a C&P 
opinion.  All of the evidence is new since it had not been 
previously submitted to agency decisionmakers.  It also bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, particularly since the 
presumptive provisions of 38 C.F.R. § 3.317 are applicable 
with regard to this issue.  The veteran's claim for service 
connection for low back condition must therefore be reopened.  
38 C.F.R. § 3.156.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran given the favorable nature of the 
Board's decision with regard to the reopening issue. 



	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for PTSD, the 
petition to reopen that claim is granted.

New and material evidence having been received to reopen a 
claim for entitlement to service connection for low back 
condition, the petition to reopen that claim is granted.


REMAND

Having reopened the claims for service connection for PTSD 
and service connection for low back condition based on new 
and material evidence, the Board has jurisdiction to review 
the underlying service connection claims de novo, based on 
the whole record.  For the reasons that follow the Board 
finds that additional development is warranted. 

DD-214 confirms periods of active military service from 
October 1979 to May 1980, and from November 1990 to May 1991 
with the Alabama Army National Guard.  In addition, photocopy 
of a page from service personnel records shows that the 
veteran was transferred from the Alabama Army National Guard 
to the Army Reserve in July 1996.  The termination date of 
her Reserve status is not known.

Service medical records (SMRs) include the reports of 
physical examinations done in July 1979, March 1980, and June 
1984; however, service medical records for the period 
November 1990 to March 1991 are not of record.  In January 
1996 the RO contacted the Alabama Army National Guard for a 
copy of all medical records since 1979.  In February 1996 the 
Alabama Army National Guard submitted medical records dating 
from March 1991 to 1994.  

Inasmuch as the veteran may have periods of active duty for 
training (ACDUTRA) or inactive duty for training (INACDUTRA) 
during her periods of National Guard and Reserve service, and 
in view of the paucity of SMRs compiled thus far, the RO must 
take steps to ensure that all SMRs developed during the 
veteran's military career have been acquired.  38 C.F.R. § 
3.159.

In addition to the foregoing, the Board notes that in April 
2003 the issue of service connection for low back condition 
was referred for C&P evaluation; however, a physical 
examination was not done.  Since the provisions of 38 C.F.R. 
§ 3.317 are applicable in this case, the matter must be 
remanded for a physical examination and opinion as to whether 
the veteran's current low back condition is attributable to 
some known illness or injury.  38 C.F.R. § 3.159(c).

The veteran also seeks service connection for PTSD stemming 
from events that she says occurred during her Persian Gulf 
War service.  She reports that her duties in Saudi Arabia 
included pre-triage work at a field hospital two miles from 
the front.  She says that she had to "run out when injured 
people came off the helicopter and write down their 
information off their arms, some were burned, some cut up, 
shot up, one man had his legs blown off . . . a lot of people 
[sic] had already died, one man has his head almost off."  
In addition, she reports that she was required to perform 
frequent perimeter guard duty, and says that scud missile and 
gas alarms were "going off all the time."  She also reports 
that she was raped by two contract workers during her wartime 
deployment.

Review of the record shows that verification of stressors was 
attempted; however, the information that the RO provided in 
its verification request letter does not pertain to this 
veteran.  The matter must therefore be remanded for proper 
development in compliance with 38 C.F.R. § 3.159(c)(3).  See 
also 38 C.F.R. § 3.304(f); M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D.  

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Birmingham VAMC.  The 
evidence also indicates that she has been granted Social 
Security disability benefits, but decisional documents and 
medical records supporting this grant have not been obtained.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to the claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request VA medical records pertaining to the veteran dating 
from January 1991 to January 1994, and from January 2007 to 
the present.  The RO should also contact the Social Security 
Administration (SSA) for a copy of disability decisional 
documents, including medical records.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Attempt to obtain medical records 
pertaining to the veteran from the 
Birmingham VAMC that are dated from 
January 1991 to January 1994, and from 
January 2007 to the present.  Also attempt 
to obtain any other evidence that is 
identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  The veteran should be 
encouraged to submit any evidence in her 
possession that would support the stressor 
information that she has provided.  She 
should also be requested to submit a copy 
of all SMRs in her possession.

2.  Request a copy of the veteran's 
complete Official Military Personnel File 
and associate said with the claims file.  
See M21-1MR, Part IV, subpart ii, 1.D.17.e.

3.  Contact the Records Management Center 
or other appropriate agency (including the 
Personnel Service Center #2 in Enterprise, 
Alabama) and request a copy of all service 
medical records (to include records of 
treatment provided during all periods of 
active duty for training and inactive duty 
for training) dating from October 1979 to 
the termination of the veteran's Army 
Reserve commitment.

4.  Contact the U. S. Army & Joint 
Services Records Research Center (JSRRC), 
and any other appropriate agency for 
stressor verification (if sufficient 
information is provided by the veteran); 
at a minimum, unit histories for the 109th 
Evacuation Hospital Unit in Saudi Arabia, 
for the time period January 1, 1991, to 
April 30, 1991 must be requested.

5.  Contact the Social Security 
Administration and request copies of the 
appeals decision and the medical reports 
upon which the veteran's Social Security 
disability benefits are based.  The 
veteran may wish to help expedite this 
action by informing VA of any decision she 
has received or may yet receive.  The 
originating agency should take steps to 
ensure that the SSA decision with 
associated records is made a part of the 
claims file before the case is re-
adjudicated.

6.  Schedule the veteran for an 
examination with regard to her claim for 
service connection for low back condition.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to 
whether the veteran's current low back 
condition is attributable to some 
medically explained (known) illness or 
injury, or whether it is of unknown 
etiology.  A complete rationale for this 
opinion must be provided.

7.  Readjudicate the veteran's claim for 
service connection for PTSD, and 
readjudicate her claim for service 
connection for low back condition, 
including under the provisions of 38 
C.F.R. § 3.317.  If the benefits sought 
remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1).  
The veteran and her representative should 
be afforded the opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


